Citation Nr: 1717668	
Decision Date: 05/22/17    Archive Date: 06/05/17

DOCKET NO.  10-04 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota



THE ISSUE

Entitlement to service connection for a right knee disability other than prepatellar bursitis.



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from March 1997 to May 2001.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the St. Paul, Minnesota Department of Veterans Affairs (VA) Regional Office (RO).

In July 2011 and in July 2014, the case was remanded (by Veterans Law Judges other than the undersigned) for additional development.  Thereafter, in a May 2016 decision (by another Veterans Law Judge other than the undersigned), the Board granted service connection for right knee prepatellar bursitis, and remanded the matter of service connection for a right knee disability other than prepatellar bursitis for additional development.  The case has now been assigned to the undersigned Veterans Law Judge.


FINDINGS OF FACT

1.  Throughout the period of appeal, the evidence reflects that the Veteran has been diagnosed with five right knee disabilities: prepatellar bursitis, chondromalacia patellae, proximal medial collateral sprain, patellofemoral syndrome (PFS), and prepatellar fibrosis.

2.  In May 2016, the Board granted service connection for right knee prepatellar bursitis, and remanded the matter of service connection for a right knee disability other than prepatellar bursitis [noted to include the disabilities of chondromalacia patellae, proximal medial collateral sprain, PFS, and prepatellar fibrosis] for additional development.

3.  Thereafter, a May 2016 rating decision by the Agency of Original Jurisdiction (AOJ) granted service connection for right knee bursitis, chondromalacia, chronic sprain, PFS, and fibrosis (i.e., all five of his diagnosed right knee disabilities).

4.  Because the appealed issue was fully granted by the AOJ in its May 2016 rating decision, there is no question of fact or law in this matter remaining for the Board to consider.


CONCLUSION OF LAW

The issue of entitlement to service connection for a right knee disability other than prepatellar bursitis is rendered moot by the May 2016 rating decision which granted the claim; the Board has no further jurisdiction in this matter.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.101(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a May 2016 rating decision, the Veteran was awarded service connection for right knee bursitis, chondromalacia, chronic sprain, PFS, and fibrosis (i.e., all five of his diagnosed right knee disabilities).  The Board finds that such decision effectively resolved all pending claims of service connection for a right knee disability, however diagnosed.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).

Because the appealed issue was fully granted by the AOJ in its May 2016 rating decision, there remain no allegations of errors in fact or law for appellate consideration regarding this issue.  Accordingly, the Board does not have jurisdiction to consider an appeal in this matter, and the appeal in the matter must be dismissed.






ORDER

The appeal seeking service connection for a right knee disability other than prepatellar bursitis is dismissed.



____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


